Countryman, J.
This application must be denied, unless the act of 1873 (chap. 139) is in conflict with article 3, section 16 of the constitution. The subject of the bill is not expressed in the title, and the act is therefore void, if it can be regarded as “private or local” within the meaning of the prohibition* (People agt. Hills, 35 N. Y., 449; Pe.ople agt. O’Brien, 38 N. Y., 193; Gaskin agt. Meek, 42 N. Y., 186; People agt. Allen, 42 N. Y., 405). It manifestly is not a local statute (People agt. Supervisors of Chautauqua, 43 N. Y., 11, 14, 21). Is it a private act ? A private bill relates only to particular persons or particular classes of men and their private concerns (1 Black. Com., 459 ; Potter’s Dwarris on Statutes, 53; 2 Burrill’s Law Dic., 335). This act provides that “while said Fall Brook Coal Company shall have an office and place of business in this state, they may sue and be sued the same as if they were a corporation of the state of New York, and for that purpose shall be deemed a resident corporation of this state.”
The act clearly confers a benefit upon the plaintiff in permitting it to enjoy the privileges of a resident corporation, for the purpose of bringing suits in its own behalf, and as an' incident thereof, the right claimed in this action of desig*522nating the place of trial in the county where its office and place of business is located.. But in the same connection and as a part of the same provision it also confers the correlative right upon all other residents of the state in permitting the plaintiff to “ be sued the same as a corporation of the state of Hew York.” Independently of this statute it is very doubtful whether the plaintiff could have been sued in lower courts of judicature (Paulding agt. Hudson Manufacturing Company, 2 E. D. Smith, 38; Aken National Steamship Company, 8 Abb. [N. S.], 283, 285; Whitehead agt. Buffalo & Lake Huron R. R. Co., 18 How., 218; International Life Ins. Co. agt. Sweetland, 14 Abb., 240). The right to sue the plaintiff in the same manner as a resident corporation was not a privilege or benefit conferred, but a new liability imposed upon it for the benefit of residents of the state, and is a provision in which all the people of the state may be interested. It is a liability imposed for the benefit of the creditors and all persons having dealings with the company, in the general management of its business and affairs. In this respect the act relates to the general welfare of the people at large and may affect the whole community; and it must therefore be regarded as a public statute (People agt. Supervisors of Chautauqua, 43 N. Y., 11, 14, 20; Williams agt. The People, 24 N. Y., 405, 407; In Matter of De Vancene, 31 How., 289, 337 and 338; Burnham agt. Acton, 35 How., 48; Sedgwick on Stat. and Com. Law, 32, 34).
Being of a. public character this provision of the act cannot be affected by the constitutional prohibition (People agt. McCann, 16 N. Y., 58).
Ordinarily where separate and distinct subjects of legislation are contained in a statute which are not expressed in the title, some of which are private or local and others public or general, the former will be condemned and repudiated while the latter are upheld and enforced by the courts. But after careful consideration, I am constrained to hold that the present case must be regarded as an exception to the rule. It would *523be a palpable violation of every principle of justice and sound policy, if not of the fundamental law, to subject a party to the liability of being sued without conferring in return the right to sue and prosecute claims'in our courts. The right to sue is an incident of the liability imposed of being sued the same as a resident corporation. These rights to the company on the one hand and the public on the other are necessarily connected together in the same provision, and fall under one general head or subject within the meaning of the constitution. I am therefore led, after some hesitation, to the conclusion, that the act is not in conflict with the constitution. The motion must be denied with ten dollars costs.
Motion denied.